DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
 
Response to Arguments
Applicant's argument filed on 02/28/2022, have been fully considered, but they are not persuasive. In response to applicant’s argument on page 4 that “Claim 16 has been amended to more clearly patentably distinguish over An et al. by claiming wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit, which are different than a coding unit, that are smaller than the corresponding coding unit” An suggests “wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit, which are different than a coding unit, that are smaller than the corresponding coding unit; (there is no further explicit partitioning [i/e/, not allowed to be further split] from the CU to the PU or from the CU to the TU [i.e., not allowed to split into smaller units than size of CU] to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 [a CU is a coding unit, a PU is a prediction unit, and a TU is a transform unit, hence they are different than a coding unit] and The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033). As best Examiner understands applicant’s argument, applicant seems to argue that An is capable of having smaller TU’s and PU’s, and therefore, it does not apply to the amended limitation. However, the embodiment of An that is applied as a rejection to the claim does not have smaller TU’s and PU’s than the CU. They are the same size as the CU, and are not allowed to be split further, which reads on the amended limitation. Therefore, the rejection is maintained.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. JVET does not define a specific revision or distinguishing feature. At the time the invention was filed, JVET was Joint Video Exploration Team (JVET). Today, it is Joint Video Experts Team (JVET). There is nothing in the disclosure that indicates the invention will work with future versions of JVET, or which version of the standard is compatible. As such, it should not be in the title because it does not clearly indicate the invention to which the claims are directed.
Additionally, ternary partitioning is not in the priority document dated 05/25/2016, so it should not be in the title of a continuation. 

The following title is suggested: BINARY WITH PARTITIONING RESTRICTIONS.

Claim Objections
Claim 16 is objected to because of the following informalities: “wherein a parent node that uses asymmetrical partitioning where no further splits are allowed of such child nodes of that parent node; wherein a parent node that uses binary partitioning it is allowed to have child nodes and such child nodes can use only binary partitioning, and such child nodes can not use said quadtree partitioning and can not use said asymmetrical partitioning;” is ungrammatical. For the purpose of examination, it is interpreted as:
“wherein a parent node using asymmetrical partitioning allows 
wherein a parent node using binary partitioning allows cannot use said quadtree partitioning and cannot use said asymmetrical partitioning;”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by An et al., (U.S. Patent Application Publication No. 2017/0272750 A1), hereinafter (“An”).
Regarding claim 16, An discloses an apparatus for decoding video data (prediction process is applied and the relevant information is transmitted to the decoder on a PU basis; 0006 and Fig. 6) comprising one or more processors (The video bitstream may also be received from a processor such as a processing unit or a digital signal; 0042) configured to: 
receive a bitstream indicating partitioning of a coding tree unit into coding units (Fig. 6 element 610) according to at least one of quadtree partitioning, binary partitioning, asymmetrical partitioning, 
wherein quadtree partitioning partitions a parent node into four square child nodes each of which are quarter size of a parent node (A quadtree denoted as the coding tree is used to partition the CTU into multiple CUs. Let CTU size be M×M where M is one of the values of 64, 32, or 16. The CTU can be a single CU or can be split into four smaller units of equal sizes of M/2×M/2, which are nodes of coding tree; 0004 and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth; 0033 and Fig. 1A), 
wherein said partitioning of said coding tree unit includes binary partitioning of a parent node into two child nodes either vertically or horizontally (Exemplary splitting types according to one embodiment are shown in FIG. 3, which includes two symmetric binary tree partitioning types and four asymmetric binary tree partitioning types. The symmetric horizontal and vertical splitting types are the simplest splitting types and often achieve the good coding efficiency; 0028), 
where said quadtree partitioning is not allowed from a child node resulting from binary partitioning (According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 and In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032), 
wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit, which are different than a coding unit, that are smaller than the corresponding coding unit; (there is no further explicit partitioning from the CU to the PU or from the CU to the TU [i.e., not allowed to split into smaller units than size of CU] to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033);
wherein said partitioning of said coding tree unit includes asymmetrical partitioning of a parent node into a plurality of child nodes either vertically or horizontally that does not include splitting in the middle of the parent node (four asymmetric binary tree partitioning types; 0028 and Figs. 2-3), 
where asymmetrical partition is (The quadtree partitioning process can be first applied to the block of video data recursively before the binary tree partitioning process to generate quadtree leaf nodes. According to one embodiment, the binary tree partitioning process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks; 0015 [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] and In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and Figs. 2-3); 
wherein if a parent node uses quadtree partitioning it is allowed to have child nodes and such child nodes are allowed to use quadtree partitioning, binary partitioning, and asymmetrical partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]); 
wherein a parent node that uses asymmetrical partitioning where no further splits are allowed of such child nodes of that parent node (Fig. 3 M/4xM(L, R) and MxM/4 (U, D) and According to one embodiment, the binary tree partitioning [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks [i.e., no further splits]; 0015); 
wherein if a parent node that uses binary partitioning it is allowed to have child nodes and such child nodes can use only binary partitioning ([0030] FIG. 4A illustrates an example of block partitioning process using binary tree to partition a block into final sub-blocks where 410a shows the initial binary tree partition, and 420a shows a child node using only binary partitioning, no asymmetric or quadtree partitioning in Fig. 4a), and such child nodes can not use said quadtree partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree [i.e., not quadtree]; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]) and can not use said asymmetrical partitioning (Fig. 4A upper right quadrant 440a is further binary partitioned twice [i.e., not asymmetric]; and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 [i.e., Fig. 4A shows only symmetrical binary partitioning of a symmetrical binary partition]); wherein a parent node is any coding tree unit or node that is further split (quadtree leaf node; 0033); wherein a child node is the result of any split of a coding tree unit or node (binary tree leaf node; 0033); and
decode the identified child nodes according to a coding scheme (FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords; 0100).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487